                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION
                              DOCKET NO: 1:20-CV-00010-MOC

RICHARD BURNETTE,                         )
                                          )
                   Plaintiff,             )
                                          )
            vs.                           )                             ORDER
                                          )
ANDREW M. SAUL,                           )
Commissioner of Social Security,          )
                                          )
                   Defendant.             )
__________________________________________)

       THIS MATTER comes before the Court on Defendant’s Motion for Stay of Proceedings.

See Doc. No. 5. Having considered the unopposed motion, the Court enters the following Order.


                                             ORDER

       IT IS, THEREFORE, ORDERED that, for good cause shown, Defendant’s Motion for

Stay of Proceedings, is GRANTED, and the proceedings are STAYED until such time that the

Commissioner is able to produce a certified transcript of the record.

                                            Signed: April 15, 2020




          Case 1:20-cv-00010-MOC Document 6 Filed 04/15/20 Page 1 of 1
